DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner acknowledges the cancellation of claims 1-16 during a Preliminary Amendment. Claims 17-35 are currently pending. The Restriction/Election Requirement filed on August 03, 2021 are hereby withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17, 19, 21, 24, 26, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 18-19 of U.S. Patent No. 
The following is to compare claims 17, 19, 21, 24, 26, and 28 of instant application with claims 13 and 18-19 of Patent No.: 10,109,643 B2.

Instant Application
Patent No.: 10,109,643 B2 (hereinafter ‘643)
Claim 17
A semiconductor memory device comprising:
a substrate;
an insulating layer provided above the substrate;
a conductive layer including a first film and a second film, the second film being provided above the insulating layer and the first film being provided on the second film;
a stacked body provided above the conductive layer and including a plurality of electrode layers separately stacked from each other in a first direction;
a semiconductor body extending in the first direction through the stacked body and including a lower end portion below the stacked body;
a memory portion provided between the semiconductor body and one of the plurality of electrode layers; and
a bit line electrically connected to an upper end portion of the semiconductor body above the stacked body,
the lower end portion of the semiconductor body projecting into the first film of the conductive layer and being in contact with the first film, the first film including silicon, and the second film including metal.

Claim 24
A semiconductor memory device comprising:
a substrate;
an insulating layer provided above the substrate;
a conductive layer including a first film and a second film, the second film being provided above the insulating layer and the first film being provided on the second film;
a stacked body provided above the conductive layer and including a plurality of electrode layers separately stacked from each other in a first direction;
a semiconductor body extending in the first direction through the stacked body and including a lower end portion below the stacked body;
a memory portion provided between the semiconductor body and one of the plurality of electrode layers; and
a bit line electrically connected to an upper end portion of the semiconductor body above the stacked body,
both of the semiconductor body and the first film including silicon, and
the second film including metal, and
the first film being formed as a different body from the semiconductor body and being in contact with the lower end portion of the semiconductor body.

A semiconductor memory device comprising:
an insulating layer;
a conductive layer provided in the insulating layer;
a stacked body provided above the insulating layer and including a plurality of electrode layers separately stacked from each other in a first direction;
a plurality of semiconductor bodies extending in the first direction through the stacked body;
a memory portion provided between one of the semiconductor bodies and one of 
the plurality of electrode layers;
a plurality of bit lines electrically 
connected to upper end portions of the semiconductor bodies above the stacked 
body;  and
a source layer electrically connected to the conductive layer, the semiconductor bodies being electrically connected to the source layer via the conductive layer,
the conductive layer including a first conductive film and a second conductive film, the first conductive film being provided on the second conductive film, and having a plurality of contact portions in contact with lower end portions of the semiconductor bodies respectively below the stacked body,
the first conductive film including silicon, and
the second conductive film including metal.

The device according to claim 17, wherein one of the plurality of electrode layers adjacent to the conductive layer in the first direction is a source side selection gate.

Claim 26
The device according to claim 24, wherein one of the plurality of electrode layers adjacent to the conductive layer in the first direction is a source side selection gate.
Claim 19
The device according to claim 13, wherein one of the plurality of 
electrode layers adjacent to the conductive layer in the first direction is a 
source side selection gate.
Claim 21
The device according to claim 17, further comprising: a source layer coupled to the semiconductor body via the conductive layer, the lower end portion of the semiconductor body being electrically connectable to the source layer via the conductive layer without intervening of any other semiconductor body.

Claim 28
The device according to claim 24, further comprising: a source layer coupled to the semiconductor body via the conductive layer, the lower end portion of the semiconductor body being electrically connectable to the source layer via the conductive layer without intervening of any other semiconductor body.

The device according to claim 13, wherein one of the semiconductor 
bodies is electrically connected to the source layer via the conductive layer 
without via any other one of the semiconductor bodies. 



As shown in the comparison chart above, independent claim 13 of ‘643 recites all the claim limitation of claim 17 of the instant application except a substrate, and recites all the claim limitation of claim 24 except a substrate and the semiconductor body including silicon. 
However, it is well-known that a semiconductor memory device has a substrate and silicon is also a well-known semiconductor body material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor memory device on a substrate and form the semiconductor body including silicon, since the selection of prima facie obviousness determination. See MPEP § 2144.07.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 19, 21-24, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (US PG-Pub No.: 2012/0241844 A1, hereinafter, “Iguchi”) in view of Lim et al. (US PG-Pub No.: 2013/0214344 A1, hereinafter, “Lim”).
Regarding claim 17, Iguchi discloses a semiconductor memory device (110; see Iguchi, FIGs. 1-2) comprising:
a substrate (11, FIG. 2);
an insulating layer (13, ¶ [0061]) provided above the substrate (11, FIG. 2);

a stacked body (ML, FIG. 2) provided above the conductive layer (CP+CPC) and including a plurality of electrode layers (61, ¶ [0036]) separately stacked from each other in a first direction (up-down direction);
a semiconductor body (SP1, ¶ [0035]) extending in the first direction (up-down direction) through the stacked body (ML) and including a lower end portion (lower end of SP1) below the stacked body (ML, FIG. 2);
a memory portion (48, ¶ [0059]) provided between the semiconductor body (SP1) and one of the plurality of electrode layers (61, FIG. 2); and
a bit line (BL, FIG. 2) electrically connected to an upper end portion of the semiconductor body (SP1) above the stacked body (ML, FIG. 1),
the lower end portion of the semiconductor body (SP1) projecting into the first film (CP) of the conductive layer (CP+CPC) and being in contact with the first film (CP, FIG. 2), the first film (CP) including silicon (SP and CP are made of the same material, ¶ [0003] and FIG. 2).
Iguchi is silent regarding that the second film (CPC) including metal.
However, Lim discloses a semiconductor memory device (see Lim, FIG. 3), wherein a conductive layer (150a) comprises tungsten (¶ [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Iguchi’s second film, which is a conductive layer, including metal, as taught by Lim, since the selection of a known prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 19, Iguchi in view of Lim discloses the device according to claim 17, wherein one of the plurality of electrode layers (to meeting this limitation, the stacked body is ML+SG, and the plurality of electrode layers are 61+SG) adjacent to (according to Merriam-Webster, “adjacent” is interpreted as close to) the conductive layer (CP+CPC) in the first direction (up-down direction) is a source side selection gate (SG1; Iguchi, FIG. 1).

Regarding claim 21, Iguchi in view of Lim discloses the device according to claim 17, further comprising: a source layer (SL+SP2; Iguchi, FIG. 2) coupled to the semiconductor body (SP1) via the conductive layer (CPC+CP), the lower end portion of the semiconductor body (SP1) being electrically connectable to the source layer (SL+SP2) via the conductive layer (CP+CPC) without intervening of any other semiconductor body (FIG. 2).

Regarding claim 22, Iguchi in view of Lim discloses the device according to claim 17, further comprising: a plurality of insulating films (42+43+IL; Iguchi, ¶ [0059] and FIG. 2) extending in the first direction (up-down direction) through the stacked body (ML) to reach the conductive layer (CPC+CP, FIG. 2).

claim 23, Iguchi in view of Lim discloses the device according to claim 22, wherein the insulating films (42+43+IL) further extend in a second direction (front-back direction, 42+43+IL are 3-D, therefore extends in all the directions) crossing the first direction (up-down direction) and a bit line extending direction (left-right direction), the insulating films (42+43+IL) dividing the stacked body (ML) in the bit line extending direction (left-right direction; Iguchi, FIG. 2).

Regarding claim 24, Iguchi discloses a semiconductor memory device (110; see Iguchi, FIGs. 1-2) comprising:
a substrate (11, FIG. 2);
an insulating layer (13, ¶ [0061]) provided above the substrate (11, FIG. 2);
a conductive layer (CP+CPC, ¶ [0052]) including a first film (CP) and a second film (CPC), the second film (CPC) being provided above the insulating layer (13) and the first film (CP) being provided on the second film (CPC, FIG. 2);
a stacked body (ML, FIG. 2) provided above the conductive layer (CPC+CP) and including a plurality of electrode layers (61, ¶ [0036]) separately stacked from each other in a first direction (up-down direction, FIG. 2);
a semiconductor body (SP1, ¶ [0035]) extending in the first direction (up-down direction) through the stacked body (ML) and including a lower end portion (lower end of SP1) below the stacked body (ML, FIG. 2);
a memory portion (48, ¶ [0059]) provided between the semiconductor body (SP1) and one of the plurality of electrode layers (61, FIG. 2); and
	

both of the semiconductor body (SP1) and the first film (CP) including silicon (SP and CP are made of the same material, ¶ [0003] and FIG. 2), and
the first film (CP) being formed as a different body from the semiconductor body (SP1) and being in contact with the lower end portion of the semiconductor body (SP1, FIG. 2).
Iguchi is silent regarding that the second film (CPC) includes metal.
However, Lim discloses a semiconductor memory device (see Lim, FIG. 3), wherein a conductive layer (150a) comprises tungsten (¶ [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Iguchi’s second film, which is a conductive layer, including metal, as taught by Lim, since the selection of a known material (tungsten) based on its suitability for its intended use (to form a conductive layer) supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 26, Iguchi in view of Lim discloses the device according to claim 24, wherein one of the plurality of electrode layers (to meeting this limitation, the stacked body is ML+SG, and the plurality of electrode layers are 61+SG) adjacent to (according to Merriam-Webster, “adjacent” is interpreted as close to) the conductive layer (CPC+CP) in the first direction (up-down direction) is a source side selection gate (SG1, FIG. 1).

claim 28, Iguchi in view of Lim discloses the device according to claim 24, further comprising: a source layer (SL+SP2; Iguchi, FIG. 2) coupled to the semiconductor body (SP1) via the conductive layer (CPC+CP), the lower end portion of the semiconductor body (SP1) being electrically connectable to the source layer (SL+SP2) via the conductive layer (CPC+CP) without intervening of any other semiconductor body (FIG. 2).

Regarding claim 29, Iguchi in view of Lim discloses the device according to claim 24, further comprising: a plurality of insulating films (42+43+IL; Iguchi, ¶ [0059] and FIG. 2) extending in the first direction (up-down direction) through the stacked body (ML) to reach the conductive layer (CP+CPC, FIG. 2).

Regarding claim 30, Iguchi in view of Lim discloses the device according to claim 29, wherein the insulating films (42+43+IL) further extend in a second direction (front-back direction, 42+43+IL are 3-D, therefore extends in all the directions) crossing the first direction (up-down direction) and a bit line extending direction (left-right direction), the insulating films (42+43+IL) dividing the stacked body (ML) in the bit line extending direction (left-right direction; Iguchi, FIG. 2).

Claims 18, 20, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (US PG-Pub No.: 2012/0241844 A1, hereinafter, “Iguchi”) in view of Lim et al. (US PG-Pub No.: 2013/0214344 A1, hereinafter, “Lim”), as s 17 and 24 above, and further in view of Fukuzumi et al. (US PG-Pub No.: 2010/0244119 A1, hereinafter, “Fukuzumi”).
Regarding claim 18, Iguchi in view of Lim discloses the device according to claim 17, wherein and the second film (CPC) includes tungsten (Lim, ¶ [0108]).
Iguchi in view of Lim is silent regarding that the first film (CP) includes polysilicon.
However, Fukuzumi discloses a semiconductor memory device (see Fukuzumi, FIG. 1A), wherein a semiconductor pillar (SP) comprises polysilicon (¶ [0065]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Iguchi’s first film CP, which has the same material as SP, comprising polysilicon, as taught by Fukuzumi, since the selection of a known material (polysilicon) based on its suitability for its intended use (to form a semiconductor pillar) supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 20, Iguchi in view of Lim discloses the device according to claim 17, wherein: the semiconductor body (SP1) has a cylindrical shape (FIG. 1) extending in the first direction (up-down direction).
Iguchi in view of Lim is silent regarding that a core insulator is provided inside the semiconductor body (SP) of cylindrical shape.
However, Fukuzumi discloses a semiconductor memory device (see Fukuzumi, FIG. 1A), comprising a core insulator (68, ¶ [0065]) inside a semiconductor body (SP, FIG. 1A).


Regarding claim 25, Iguchi in view of Lim discloses the device according to claim 24, wherein and the second film (CPC) includes tungsten (Lim, ¶ [0108]).
Iguchi in view of Lim is silent regarding that the first film (CP) includes polysilicon.
However, Fukuzumi discloses a semiconductor memory device (see Fukuzumi, FIG. 1A), wherein a semiconductor pillar (SP) comprises polysilicon (¶ [0065]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Iguchi’s first film CP, which has the same material as SP, comprising polysilicon, as taught by Fukuzumi, since the selection of a known material (polysilicon) based on its suitability for its intended use (to form a semiconductor pillar) supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 27, Iguchi in view of Lim discloses the device according to claim 24, wherein: the semiconductor body (SP1) has a cylindrical shape (FIG. 1) extending in the first direction (up-down direction).
Iguchi in view of Lim is silent regarding that a core insulator is provided inside the semiconductor body (SP) of cylindrical shape.
see Fukuzumi, FIG. 1A), comprising a core insulator (68, ¶ [0065]) inside a semiconductor body (SP, FIG. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a core insulator inside the semiconductor body (SP) of cylindrical shape of Iguchi in view of Lim, as taught by Fukuzumi, in order to improve device characteristics (Fukuzumi, ¶ [0007]).

Claims 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (US PG-Pub No.: 2012/0241844 A1, hereinafter, “Iguchi”) in view of Lim et al. (US PG-Pub No.: 2013/0214344 A1, hereinafter, “Lim”) and further in view of Fukuzumi et al. (US PG-Pub No.: 2010/0244119 A1, hereinafter, “Fukuzumi”).
Regarding claim 31, Iguchi discloses a semiconductor memory device (110; see Iguchi, FIGs. 1-2) comprising:
a substrate (11, FIG. 2);
an insulating layer (13, ¶ [0061]) provided above the substrate (11, FIG. 2);
a conductive layer (CP+CPC, ¶ [0052]) including a first film (CP) and a second film (CPC), the second film (CPC) being provided above the insulating layer (13) and the first film (CP) being provided on the second film (CPC, FIG. 2);
a stacked body (ML, FIG. 2) provided above the conductive layer (CP+CPC) and including a plurality of electrode layers (61, ¶ [0036]) separately stacked from each other in a first direction (up-down direction);

a memory portion (48, ¶ [0059]) provided between the semiconductor body (SP1) and one of the plurality of electrode layers (61, FIG. 2); and
a bit line (BL, FIG. 2) electrically connected to an upper end portion of the semiconductor body (SP1) above the stacked body (ML, FIG. 1),
the first film (CP) including silicon (SP and CP are made of the same material, ¶ [0003] and FIG. 2).
Iguchi is silent regarding a core insulator provided inside the semiconductor body (SP1); the lower end portion of the semiconductor body (SP1) being interposed between the first film (CP) of the conductive layer (CP+CPC) and the core insulator and being in contact with the first film (CP); and the second film (CPC) including metal.
However, Lim discloses a semiconductor memory device (see Lim, FIG. 3), wherein a conductive layer (150a) comprises tungsten (¶ [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Iguchi’s second film, which is a conductive layer, including metal, as taught by Lim, since the selection of a known material (tungsten) based on its suitability for its intended use (to form a conductive layer) supports a prima facie obviousness determination. See MPEP § 2144.07.
Iguchi in view of Lim is silent regarding a core insulator provided inside the semiconductor body (SP1); the lower end portion of the semiconductor body (SP1) 
However, Fukuzumi discloses a semiconductor memory device (see Fukuzumi, FIG. 1), comprising a core insulator (68, ¶ [0065]) inside a semiconductor body (SP, FIG. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a core insulator inside the semiconductor body (SP) of Iguchi in view of Lim, as taught by Fukuzumi, in order to improve device characteristics (Fukuzumi, ¶ [0007]). Accordingly, the lower end portion of the semiconductor body (SP1) being interposed between the first film (CP) of the conductive layer (CP+CPC) and the core insulator and being in contact with the first film (CP; Iguchi’s FIG. 2 and Fukuzumi’s FIG. 1A).

Regarding claim 32, Iguchi in view of Lim and Fukuzumi discloses the device according to claim 31, wherein the second film (CPC) includes tungsten (Lim, ¶ [0108]).
Iguchi is silent regarding that the first film (CP) includes polysilicon.
However, Fukuzumi discloses that a semiconductor pillar (SP in FIG. 1A) comprises polysilicon (¶ [0065]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Iguchi’s first film CP, which has the same material as SP, comprising polysilicon, as taught by Fukuzumi, since the selection of a known material (polysilicon) based on its suitability for its intended use (to form a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 33, Iguchi in view of Lim and Fukuzumi discloses the device according to claim 31, wherein one of the plurality of electrode layers (to meeting this limitation, the stacked body is ML+SG, and the plurality of electrode layers are 61+SG) adjacent to (according to Merriam-Webster, “adjacent” is interpreted as close to) the conductive layer (CP+CPC) in the first direction (up-down direction) is a source side selection gate (SG1; Iguchi, FIG. 1).

Regarding claim 34, Iguchi in view of Lim and Fukuzumi discloses the device according to claim 31, further comprising: a source layer (SL+SP2; Iguchi, FIG. 2) coupled to the semiconductor body (SP1) via the conductive layer (CP+CPC), the lower end portion of the semiconductor body (SP1) being electrically connectable to the source layer (SL+SP2) via the conductive layer (CP+CPC) without intervening of any other semiconductor body (FIG. 2). 

Regarding claim 35, Iguchi in view of Lim and Fukuzumi discloses the device according to claim 31, further comprising: a plurality of insulating films (42+43+IL; Iguchi, ¶ [0059] and FIG. 2) extending in the first direction (up-down direction) through the stacked body (ML) to reach the conductive layer (CP+CPC, FIG. 2).

claim 36, Iguchi in view of Lim and Fukuzumi discloses the device according to claim 35, wherein the insulating films (42+43+IL) further extend in a second direction (front-back direction, 42+43+IL are 3-D, therefore extends in all the directions) crossing the first direction (up-down direction) and a bit line extending direction (left-right direction), the insulating films (42+43+IL) dividing the stacked body (ML) in the bit line extending direction (left-right direction; Iguchi, FIG. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-







/XIA L CROSS/Examiner, Art Unit 2892